42 N.J. 362 (1964)
200 A.2d 781
ANTHONY T. BROWN, PLAINTIFF-APPELLANT,
v.
GLADYS KELLY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued May 19, 1964.
Decided June 1, 1964.
Mr. Leonard J. Felzenberg argued the cause for plaintiff-appellant (Messrs. Roskein, Kronisch, Felzenberg & Mandell, attorneys).
Mr. Herbert Ziff argued the cause for defendant-respondent (Mr. Allen Zavodnick, of counsel; Messrs. Knoeppel & Ziff, attorneys).
*363 The opinion of the court was delivered
PER CURIAM.
Plaintiff fell on the public sidewalk in front of defendant's premises. A snowstorm had occurred on February 4, 1961. Defendant made no effort to remove the snow in spite of a municipal ordinance requiring removal within 12 hours of daylight after the storm. On February 6, while walking across the sidewalk, plaintiff was caused to fall by the accumulation of snow and ice. He sued for damages alleging negligence in that defendant violated a duty owed him in failing to clear away the snow. There was no other charge of negligence and plaintiff's case was dismissed at the end of his opening to the jury.
On appeal plaintiff concedes the law to be that the snow removal ordinance creates no duty running from the property owner to him. Sewall v. Fox, 98 N.J.L. 819 (E. & A. 1923); Zemetra v. Fenchel Realty Co., Inc., 134 N.J.L. 358 (Sup. Ct. 1946), affirmed o.b. 135 N.J.L. 205 (E. & A. 1947); Annotation, 82 A.L.R.2d 998 (1962). He recognizes also that for many years New Jersey has adhered to the rule followed in the great majority of jurisdictions that an owner of property abutting a public sidewalk is under no obligation to pedestrians to keep the sidewalk free from snow and ice which accumulate thereon from natural causes. Sewall v. Fox, supra; Taggart v. Bouldin, 111 N.J.L. 464 (E. & A. 1933); Stevenson, "Law of Streets and Sidewalks in New Jersey," 3 Rutgers L. Rev. 19, 25 (1949). Plaintiff criticizes the rule and asks that it be replaced by a doctrine which imposes such a duty on the abutting owner. In the situation presented here, we see no sound reason for doing so.
Affirmed.
For affirmance  Chief Justice WEINTRAUB, and Justices FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For reversal  None.